Exhibit 12 FIRST BANCORP COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS ($ in thousands, except for ratios) (Unaudited) Years Ended December 31, Including Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on deposits $ Interest on borrowings Amortization of debt issuance costs — — Interest portion of rental expense (1) Total fixed charges $ Preferred dividend requirements — — — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, including interest on deposits x x x x x Ratio of earnings to fixed charges and preferred dividends, including interest on deposits x x x x x Excluding Interest on Deposits: Earnings: Income before income taxes $ Fixed charges Total earnings $ Fixed charges: Interest on borrowings $ Amortization of debt issuance costs — — Interest portion of rental expense (1) Total fixed charges $ Preferred dividend requirements — — — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges, excluding interest on deposits x x x x x Ratio of earnings to fixed charges and preferred dividends, excluding interest on deposits x x x x x Estimated to be one-third of rental expense.
